DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over William et al. (# GB 1466254).
William et al. discloses:
9. A method for printing onto a substrate (page: 4, line: 3-25), comprising steps of 
applying a dispersion of polymer particles in a liquid plasticizer to a substrate to form a polymer layer (see Example: 1; page: 4, line: 1-95), wherein the polymer is 
printing an ink onto the polymer layer to form a printed polymer layer (page: 4, line: 1-25; see Example: 1), 
wherein the ink comprises a colorant and thereby the printed polymer layer comprises the colorant (activator ink; Euviprint pigment; see Example: 1; page 4, line: 54-57); and 
curing the printed polymer layer to change the printed polymer layer from liquid to solid (page: 3, line: 110-120; page: 4, line: 5-20; see Example: 1); 
wherein the dispersion of polymer particles in a liquid plasticizer comprises calcium carbonate (page: 4, Example: 1), such that the weight ratio of calcium carbonate to polymer is in the range of 0.1 to 3.5 (i.e. 35/100=0.35; see Example: 1).
The Examiner draws particular attention to the Applicant that "William et al. does address a polymer, plasticizer, it teaches a laundry list of possible polymer and a plasticizer (see Examples; page: 3, line: 1-15; page: 4, line: 1-95). The format in which William et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for William et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the polymer and a plasticizer from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it 

10. A method according to claim 9, wherein the plasticizer is an ester-based plasticizer (page: 3, line: 1-10).
11. A method according to claim 10, wherein the ester-based plasticizer is a phthalate-based plasticizer chosen from one or more of dibutyl phthalate, dinonyl phthalate (see Example: 1), dioctyl phthalate, dodecyl phthalate, diisodecyl phthalate, diisononyl phthalate, ditridecyl phthalate, and n-hexyl-n-decyl phthalate (page: 2, line: 125 to page: 3, line: 10).
12. A method according to claim 9, wherein the polymer is polyvinyl chloride (see Example: 1).
13. A method according to claim 9, wherein the weight ratio of calcium carbonate to polymer in the printed polymer layer is in the range of 0.4 to 1.5 (see Example: 1, 2; i.e. 40/100 = 0.4).
14. A method according to claim 9, wherein the substrate is a fleece-backed paper (page: 2, line: 20-31).
16. A method according to claim 9, wherein the printed polymer layer is cured by heating to a temperature in the range of 120 to 200° C (page: 3, line: 110-120; page: 4, line: 5-20; see Example: 1).
17. A method according to claim 9, wherein the ink is an oil-based ink (pigment; see Examples).

19. A method according to claim 9, wherein the ink is printed onto the polymer layer by inkjet printing (see Examples).
William et al. explicitly did not discloses:
15. A method according to claim 9, wherein the printed polymer layer has a dot size of between 30 μm and 85 μm.
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the printed polymer layer has a dot size of between 30 μm and 85 μm, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Dannhauser et al. (# US 2013/0293647) discloses a coating composition for pre-treating a substrate prior to inkjet printing thereon, and an inkjet receiving medium comprising a substrate and having a topmost layer coated thereon, where the coating 
(2) Birkett et al. (# US 3464934) discloses a thermoplastic polymer material which is achieved by forming into a sheet an expandable mix containing a polymeric material and blowing agent (see Abstract).
(3) Witman (# US 3870591) discloses a flexible, dimensionally stable plastic surface covering having a non-foamed poly(vinyl chloride) layer containing cross-linked polymer positioned between two foamed poly(vinyl chloride) layers, and having a wear resistant top coat on the surface of the system. One or more of the foamed surfaces may be embossed, and the top foamed surface may carry a printed decoration thereon (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853